Citation Nr: 0921272	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  94-41 560	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a duodenal ulcer with gastric distension.

2.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the cervical spine.

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability, prior to February 28, 2005.

5.  Entitlement to an effective date earlier than February 
28, 2005 for the grant of service connection for psychotic 
disorder and TDIU.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to January 
1975, and from July 1975 to October 1986.  He also had 
inactive duty training with the Coast Guard Reserve from 
January 1975 to July 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to a rating higher than 20 percent 
for the Veteran's service-connected duodenal ulcer with 
gastric distension, and entitlement to TDIU.  During the 
pendency of this appeal, the Veteran also perfected appeals 
of the ratings which the RO assigned to his service-connected 
lumbar and cervical spine disabilities.  

Although the RO recently granted TDIU by a rating decision in 
March 2009, it did so effective only from the date it 
established service connection for his psychotic disorder of 
February 28, 2005, and it is clear that the original claim 
for TDIU was filed in March 1998.  Thus, the Board finds that 
a claim for TDIU prior to February 28, 2005 is procedurally 
still before the Board.  Likewise, in view of the fact that 
the Veteran filed a notice of disagreement with the March 
2009 rating decision's assignment of February 28, 2005 as the 
effective date for the grant of service connection for the 
Veteran's psychotic disorder and TDIU, the Board also has 
jurisdiction over this claim under Manlincon v. West, 12 Vet. 
App. 238 (1999), and in the interests of completeness, the 
Board has also added this issue to the title page of this 
decision.  


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


